     Case 2:16-cv-00487-GMN-PAL Document 70
                                         69 Filed 04/20/20 Page 1 of 2



     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:    (702) 303-4688
     E-Mail:       chrisyerg@gmail.com
 4
     Attorney for Defendant
 5   BDJ Investments, LLC

 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA
10
      BANK OF AMERICA, N.A., a national Case No.: 2:16-cv-00487-GMN-PAL
11    banking association
12                   Plaintiff,         STIPULATION AND ORDER TO EXTEND
      v.
13                                      TIME FOR DEFENDANT TO RESPOND
      SBH 4 HOMEOWNERS' ASSOCIATION; TO MOTION FOR PARTIAL SUMMARY
14    BDJ INVESTMENTS, LLC; and NEV ADA JUDGMENT (SECOND REQUEST)
15    ASSOCIATION SERVICES, INC.,

16                   Defendants.

17
18
            Defendant, BDJ Investments, LLC, and Plaintiff, Bank of America, N.A., by and through
19
      their respective counsel of record, respectfully submit this stipulation and order to continue the
20
      time for Defendant to respond to Plaintiff’s Motion for Partial Summary Judgement (ECF No. 66)
21
      currently due April 10, 2020. Under the current circumstances due to the coronavirus pandemic,
22
      other matters and issues have consumed the limited time of Counsel for Defendant. This is the
23
      second request for an extension and is not intended to prejudicially delay this matter. Following
24
      Defendant’s first request, this Court ordered Defendant to respond by April 20, 2020. Defendant
25
      now requests another 10-day extension so that Defendant’s response to be now due April 30, 2020.
26
     ///
27
     ///
28
     ///


                                                      1
     Case 2:16-cv-00487-GMN-PAL Document 70 Filed 04/20/20 Page 2 of 2



 1   DATED this 20th day of April, 2020.              DATED this 20th day of April, 2020.
 2   AKERMAN LLP                                      CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Holly E. Walker                              /s/ Christopher V. Yergensen
 4   Holly E. Walker, Esq.                            Christopher V. Yergensen, Esq.
     Nevada Bar No. 14295                             Nevada Bar No. 6183
 5   1635 Village Center Circle, Suite 200            395 Gatlinburg Court
     Las Vegas, NV 89134                              Henderson, NV 89012
 6
     Attorneys for Plaintiff                          Attorney for Defendant
 7   Bank of America, N.A.                            BDJ Investments, LLC.
 8
 9
                                              ORDER
10
             IT IS HEREBY ORDERED that the above Stipulation to Extend Time to Respond to the
11
     Motion for Partial Summary Judgment, (ECF No. 69), is GRANTED.
12
             DATED this ____
                         20 day of April, 2020.
13
14
15                                            ________________________________________
                                              Gloria M. Navarro, District Judge
16
                                              UNITED STATES DISTRICT COURT
17
18
19
20
21
22
23
24
25
26
27
28



                                                  2
